Citation Nr: 1623526	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to March 1987.  The Veteran died in June 2011.  The appellant filed claims as the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  In a July 2012 administrative decision, the appellant's marriage with the Veteran was deemed valid for VA death benefit purposes.

In March 2015, the Board remanded the case for additional evidentiary development and the case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from June 2010 to July 2011.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

1.  The Veteran died in June 2011.  The death certificate shows that his immediate cause of death was gastric cancer, and other significant conditions contributing to death but not related to the immediate cause were leukemia and bladder cancer.

2.  At the time of the Veteran's death, he was service-connected for (a) major depressive disorder associated with lumbosacral strain with radicular symptoms at 70 percent; (b) lumbosacral strain with radicular symptoms at 20 percent; (c) avulsion fracture residuals, phalanx right ring finger at 0 percent; and (d) erectile dysfunction associated with major depressive disorder at 0 percent; and was receiving a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective June 23, 2004 and special monthly compensation (SMC) for loss of use of a creative organ effective September 2, 2004. 

3.  The Veteran reported a two-month history of acid indigestion and was assessed with probable hyperacidity, as well as a history of frequent indigestion while in service.

4.  The Veteran's gastric cancer, leukemia, and/or bladder cancer were not incurred in service nor related to the in-service reports of acid indigestion and assessment of probable hyperacidity or to a service-connected disability.

5.  Symptoms of gastric cancer, leukemia, and bladder cancer were not chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.

6.  None of the Veteran's service-connected disabilities were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death, were etiologically related thereto, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

7.  The Veteran was not a former prisoner of war.

8. The Veteran was not continuously rated totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision, which has not been established here.

	
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1137, 1310, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).  

2.  The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2011, VA notified the appellant of what the evidence must show to establish a claim for DIC benefits under 38 U.S.C.A. § 1318, including notice of the disabilities for which the Veteran was service connected at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the appellant a VA medical opinion and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103(a).  There is no evidence that additional records have yet to be requested.  

There was also substantial compliance with the March 2015 remand directives.  The appellant was requested in March 2015 to identify the provider(s) of any additional pertinent treatment or evaluation the Veteran received prior to his death in June 2011.  The AOJ also obtained an April 2015 VA Disability Benefits Questionnaire (DBQ) medical opinion readjudicated the case in a May 2015 supplemental statement of the case (SSOC).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as malignant tumors and leukemia, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The appellant contends that the Veteran's service-connected disabilities accelerated his death because he was physically weak and depressed as a result of such disabilities.  She asserts that, because of the pain from his back, neck, legs, arms, and hands, he was unable to be active and thus was not in good physical shape, and therefore he was unable to fight his fatal cancers.  The Board notes that the appellant is a nurse, so her stated observations are medical in nature.

The Veteran's death certificate shows that his immediate cause of death was gastric cancer and other significant conditions contributing to death but not related to the immediate cause were leukemia and bladder cancer.

At the time of the Veteran's death, service connection was established for (a) major depressive disorder associated with lumbosacral strain with radicular symptoms; (b) lumbosacral strain with radicular symptoms; (c) avulsion fracture residuals, phalanx right ring finger; and (d) erectile dysfunction associated with major depressive disorder.

Review of the Veteran's service treatment records show he reported a two-month history of acid indigestion and was assessed with probable hyperacidity in August 1984 and having, or having had, a history of frequent indigestion on the January 1987 Report of Medical History.  

Nevertheless, the evidence of record demonstrates the Veteran did not sustain gastric cancer, leukemia, and/or bladder cancer in service, nor were symptoms of such conditions chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  Review of the remaining service treatment records, to include the January 1987 separation examination report, does not indicate any incurrence or chronic symptoms of gastric cancer, leukemia, and/or bladder cancer.  Post-service treatment records document the onset of gastric cancer, leukemia, and/or bladder cancer many years after separation from service.

The Board finds the gap between separation from honorable active service in 1987 and initial findings of gastric cancer, leukemia, and/or bladder cancer in the post-service treatment records as probative evidence against the claim.  Additionally, the Veteran's death certificate documents the approximate interval of time between onset of gastric cancer and death itself was months.  As such, the Board finds that the Veteran's symptoms of gastric cancer, leukemia, and/or bladder cancer were not continuous after separation from service or manifest to a compensable degree within one year of separation from service.

Next, the evidence shows the Veteran's gastric cancer, leukemia, and/or bladder cancer were not related to the in-service reports of acid indigestion and assessment of probable hyperacidity or to a service-connected disability.

In a June 2011 VA treatment record, the treating physician reviewed the chronology of the Veteran's medical course of symptomatology and concluded "in retrospect, I suspect all of [the Veteran's] gallstone/upper [gastrointestinal] GI symptoms were from his pancreatic/gastric/duodenal cancer."  Although this statement did not address any relationship between gastric cancer and in-service reported history of indigestion, it triggered VA's duty to obtain a VA medical opinion.

Pursuant to the March 2015 VA remand, an April 2015 VA medical opinion was obtained.  Following a review of the claims file, it was opined that "it is less likely as not that the Veteran's episodes of indigestion while in service contributed substantially or materially to the Veteran's gastric cancer" because indigestion or gastroesophageal reflux disease (GERD) are not a risk factor for the development of gastric cancer.  The VA physician further explained that risk factors for gastric cancer include diet, obesity, and smoking and "the Veteran had two risk factors for the development of gastric cancer including excess body weight and tobacco abuse [and] these two risk factors more likely than not contributed to his gastric cancer and not the history of indigestion."

The Board has considered the appellant's reported history and, as noted above, acknowledges that her observations are medical in nature as she is a nurse.  Nonetheless, her statements are outweighed by the April 2015 VA medical opinion which is adequate for adjudication purposes.  Specifically, the physician reviewed the claims file in VBMS and Virtual VA as well as the Veteran's computerized patient record system (CPRS) records.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Moreover, the physician has the requisite medical expertise to render a medical opinion regarding the cause of the Veteran's death and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA physician's opinion to be of great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the probative evidence of record does not demonstrate a positive relationship between gastric cancer with other significant conditions of leukemia and bladder cancer and active service or to a service-connected disability.  Therefore, the Board finds that the criteria to establish service connection have not been met.  Particularly, the April 2015 VA medical opinion provides highly probative evidence against this claim, indicating the Veteran's cause of death more likely due to excess body weight and tobacco abuse with no credible connection with the in-service indigestion or a service-connected disability, outweighing the appellant's claim.

With regard to the question of whether a service-connected disability was the principal or contributory cause of death, the evidence of record shows that none of the Veteran's service-connected disabilities (1) was, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or was etiologically related thereto or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312.  In this case, as noted above, the Veteran's death certificate does not include a service-connected disability as one of the immediate or underlying causes of his death.  Moreover, the lay and medical evidence of record does not suggest that any service-connected disability contributed substantially or materially to cause his death.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for the cause of the Veteran's death.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

DIC Benefits pursuant to the provisions of 38 U.S.C.A. § 1318

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former prisoner of war and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).  

As noted above, the Veteran was discharged from service in March 1987 and died in June 2011.  

In a July 1990 VA rating decision, service connection for lumbosacral strain was granted and assigned at 10 percent effective from May 18, 1990, which was approximately 3 years after separation from service and 21 years prior to his death.  

In a January 1999 VA rating decision, service connection for major depressive disorder was granted and assigned at 10 percent effective from June 11, 1996, which was approximately 9 years after separation from service and 15 years prior to his death.  

At the time of his death, he was service-connected for (a) lumbosacral strain with radicular symptoms and assigned at 20 percent effective from August 14, 2000; (b) major depressive disorder and assigned at 70 percent effective from June 23, 2004.  He was also service connected for (c) avulsion fracture residuals, phalanx right ring finger at 0 percent effective from May 18, 1990, which was approximately 3 years after separation from service and 21 years prior to his death; and (d) erectile dysfunction associated with major depressive disorder at 0 percent effective from September 2, 2004, which was approximately 17 years after separation from service and 7 years prior to his death.  In addition, the Veteran was receiving TDIU effective from June 23, 2004 and SMC for loss of use of a creative organ effective from September 2, 2004, which were both approximately 17 years after separation from service and 7 years prior to his death.  At no time was the Veteran's combined schedular rating at 100 percent.

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years immediately preceding his death.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown the Veteran was former prisoner of war, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A.§ 1318 are denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


